Title: To George Washington from George Clinton, 22 May 1782
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie 22d May 1782
                        
                        Yesterday I received a Letter, by Mr Muirson, from His Excellency Governor Trumball (Copies of which and Mr
                            Muirson’s Parole I take the Liberty of enclosing.) His Character is justly described in the Letter;
                            but as he came out under the sanction of a Flag and was received by the Authority at Fairfield I did not conceive it
                            proper to order him into confinement. I have however paroled him to the limits of this Precinct until it shall be
                            expedient to suffer him to return within the Enemy’s Lines. I have not the most distant Desire that any Regulation which
                            your Excellency has thought proper to establish should be infringed to accomodate this Gentleman but I wish at the same
                            time to be rid of him as soon as possible; as Persons of his stamp and Character may have it in their Power, especially at
                            this Period, to do much Mischief in the Country notwithstanding any restrictions they may be laid under.
                        I should be happy to be informed whether the Officers of the New York Line, whom your Excellency proposed
                            ordering to recruit among the Levies, might not be directed to receive, at Albany, the Drafts from Colo. Willets Regiment
                            for completing the continental Regiments; and if not that you would be pleased to inform me (or Colo. Willet if a direct
                            Conveyance offers from Head Quarters) at what Place they are to be delivered. I have the Honor to be with great Respect
                            & Esteem Your Excellency’s most Obedt Servt
                        
                            Geo: Clinton

                        
                     Enclosure
                                                
                            
                                COPY
                                Hartford 13th May 1782
                            
                            I Benjamin Woolsey Murison of Long Island do hereby promise and Engage upon my word of honor that I will
                                immediately go from hence to the State of New York and deliver my self up to his Excellency George Clinton Esqr. and
                                to take his Orders Respecting my returning within the British lines and that I will not do or say
                                any thing prejudecial to the Interest of the United States of America during my Stay in the Country or on my return
                                within the British lines or make any Representation arising from any knowledge I may gain while in the Country that
                                will prejudece Said States and that I will faithfully deliver to his Excellency Govr Clinton the Letter now committed
                                to my care directed to him. Wetness my hand 
                            
                                Benja. Woolsey Muirson
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                Hartford 13th May 1782
                            
                            Inclosed I send your Excellency a Copy of the Parol of a certain Benja. W. Muirson of Long Island, who
                                applied to me for liberty to go to Boston in order to transact some private Business; But being informed from
                                undoubted authority of his inimical Character, thought it expedient to send him to your Excellency as he is an
                                Inhabitant of your State & whose Character is probably well known. I am with Esteem and Consideration Sir Your
                                Obedt humble Servt
                            
                                Jonth. Trumbull
                            
                        
                        
                    